Citation Nr: 1327110	
Decision Date: 08/23/13    Archive Date: 08/29/13

DOCKET NO.  07-06 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1943 to June 1946. 


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned the Veteran a 30 percent initial rating, effective July 9, 2004.  The Veteran has appealed the assigned initial rating.

The Board previously denied the Veteran's claim for a higher initial rating for PTSD in an August 2010 decision.  The Veteran subsequently appealed the matter to the United States Court of Appeals for Veterans Claims (Court).  In a January 2012 memorandum decision, the Court vacated the Board's decision and remanded the matter on appeal to the Board for further proceedings consistent with its decision.

In October 2012, the Board remanded the appeal for action in accordance with the Court's remand.  In an April 2013 rating action, the Veteran's disability rating for PTSD was increased from 30 percent to 70 percent, effective November 20, 2012.  As that award does not represent a total grant of the benefits sought on appeal, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  The documents in such file included VA treatment records that may be relevant to the issues on appeal. Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for an increased initial rating for PTSD. 

The Board previously remanded this case in October 2012, in part, to afford the Veteran VA psychiatric examination to evaluate the current severity of his PTSD.  The examiner was asked to offer an opinion as to whether such symptoms of drowsiness, fatigue, sexual dysfunction, dizziness, and hand tremors, are side effects of the Veteran's medications for treatment of PTSD, manifestations of the Veteran's non-service connected medical disorders, or side effects of medications taken by the Veteran for his non-service connected disorders.  The examiner was also specifically asked to identify any symptoms that are side effects of the Veteran's medications for PTSD.

Pursuant to the Board's remand directives, the Veteran was afforded a VA psychiatric examination in November 2012.  Following clinical evaluation by a VA psychologist, a VA neurologist provided an addendum opinion stating that the Veteran's psychiatric medications "could certainly produce as side effects the symptoms of which he is complaining."  However, the neurologist noted that the Veteran was 87 and had a host of other medical problems that could account for his various symptoms.  Therefore, he concluded that it is difficult to attribute his symptoms to his medication alone.  

In May 2013, a more conclusive opinion was sought.  Following a review of the Veteran's records, a different VA physician opined that the Veteran's erectile dysfunction, fatigue, and drowsiness, are less likely as not related to medications taken for PTSD.  However, that examiner did not offer an opinion regarding symptoms of dizziness and hand tremors.  In this regard, while the examiner noted that the Veteran did not report current symptoms of dizziness or hand tremors, he has been shown to have those symptoms during the period on appeal.  Thus, an opinion should be rendered as to whether those symptoms, demonstrated at any point during the period on appeal, are at least as likely as not related to the Veteran's PTSD medication.
  
The Board again notes that, at the time of the August 2007 VA examination, during which the Veteran reported drowsiness, fatigue, sexual dysfunction, dizziness, and hand tremors, the Veteran also had multiple non-service-connected medical problems including coronary artery disease, peripheral vascular disease, sleep apnea, diabetes mellitus, and hypothyroidism.  Indeed, while the record shows that the Veteran continues to take medications for his PTSD, more recent VA treatment records dated from October 2008 through March 2013 show that he has frequently denied symptoms of dizziness and fatigue.  Those records are also negative for reports of hand tremors and drowsiness.

Nevertheless, the Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board finds that remand is necessary for an addendum opinion that considers all of the Veteran's claimed symptoms related to his PTSD medication.

Prior to arranging the examination detailed above, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the Veteran to provide the name and addresses for all medical care providers, both VA and private, who have provided psychiatric treatment to him since March 2013.  After securing the necessary release, the RO/AMC should request any identified records which are not duplicates of those already contained in the claims file.  If any requested records are not available, the Veteran and his representative should be notified of such.

2.  If available, return the claims file to the examiner who conducted the VA examination in May 2013.  If that examiner is not available, the Veteran's claim folder should be reviewed by another appropriate examiner.
The claims folder should be reviewed in conjunction with the examination.  The examiner should comment upon the previous findings from the August 2007 VA examination, and in particular, provide opinions as to the following questions:

a)  Were the symptoms of drowsiness, fatigue, sexual dysfunction, dizziness, and hand tremors, as reported by the Veteran during his prior August 2007 VA examination, side effects of his medications for PTSD, or, are they instead more likely attributable to the Veteran's non-service-connected disabilities or to medications taken by the Veteran for his non-service-connected disabilities?

The examiner is hereby advised that symptoms of hand tremors and dizziness demonstrated at any time during the appeal period must be addressed, even if not reported on the current examination.

b)  Does the Veteran currently have any symptoms that are side effects of his medications for PTSD?

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  In readjudicating the Veteran's claim, the RO/AMC should consider whether the Veteran is entitled to an initial disability rating for PTSD in excess of 30 percent prior to November 20, 2012, and in excess of 70 percent from November 20, 2012, to include whether extraschedular referral is warranted.  If the benefit sought remains denied, the Veteran and his representative, if any, should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

